Citation Nr: 9929252	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  95-12 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for agoraphobia/panic 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to November 
1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.

FINDING OF FACT

There is competent evidence that the veteran has PTSD and 
agoraphobia/panic disorder and that such are related to his 
service in the Republic of Vietnam.  

CONCLUSION OF LAW

The claims of entitlement to service connection for PTSD and 
for agoraphobia/panic disorder are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question is whether the veteran's claims of 
entitlement to service connection for PTSD and 
agoraphobia/panic disorder are well grounded under 38 
U.S.C.A. § 5107(a).  A well- grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where a determinative issue involves a diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required. Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). In order for a claim to be considered 
well grounded, there must be evidence both of a current 
disability and of an etiological relationship between that 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991).  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

The evidence in this case reflects that the veteran served in 
the Vietnam during the Vietnam era.  His service medical 
records reflect multiple entries showing anxiety and other 
emotional problems.  Moreover, there is recent VA medical 
evidence indicating that the veteran has PTSD and panic 
disorder with agoraphobia and that such are related to 
service, particularly combat experiences.  His DD Form 214 
reflects that he was awarded the Purple Heart Medal and that 
he was an ammo bearer in Vietnam.  

Thus, the Board finds that the evidence is sufficient to 
establish well-grounded claims for the psychiatric disorders 
at issue.  


ORDER

The claims of entitlement to service connection for PTSD and 
for agoraphobia/panic disorder are well grounded.


REMAND

Inasmuch as the veteran's claim for service connection for 
psychiatric disorders are well grounded, the Board has a duty 
to assist him in developing his claims.  A review of the 
claims file reflects that he is in receipt of Social Security 
Administration (SSA) disability benefits.  However, as noted 
by the representative, it does not appear that the RO has 
requested the records pertaining to that claim.  Although SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such 
records.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).

Although the veteran has submitted the copy of a citation 
showing that he was awarded the Bronze Star Medal for 
meritorious service in Vietnam, the citation was signed in 
1978, several years after the veteran's discharge from 
service.  However, as he did not submit any other service 
department/official evidence in that regard, an attempt 
should be made to obtain some.  

It is further noted that the veteran essentially claims that 
he had emotional problems prior to service, so it is 
necessary to try to obtain any competent evidence that would 
show the pre-service status of such problems.   

Accordingly, this case is remanded for the following:

1.  The RO should ensure that all private 
and VA records of treatment or evaluation 
of the veteran's nervous condition over 
the years prior to and since service are 
associated with the claims file.  In 
particular, the RO should ascertain from 
the veteran the name of the hospital to 
which he was taken when he was out with 
friends and suffered a panic attack at 
about age 17 or 18.  He should also 
provide the approximate date of this 
incident to the best of his recollection 
and indicate whether he was admitted to 
the hospital and remained overnight or 
was just seen there, perhaps in the 
emergency room, and released.  The RO 
should then try to obtain the hospital 
records.  The RO also should obtain 
copies of any additional records of VA or 
VA sponsored treatment for psychiatric 
problems and any private medical records 
identified by the veteran.  

2.  The RO should contact SSA and obtain 
a copy of any decision granting the 
veteran disability insurance benefits as 
well as copies of all medical records 
considered by SSA.

3.  The veteran should be asked to 
describe the injury for which he received 
the Purple Heart Medal and to indicate 
whether and where he was treated for same 
in service.  He should also submit any 
additional documentation of the award of 
the Bronze Star Medal in 1978.  If deemed 
necessary by the RO for credibility 
purposes a copy of the general order 
awarding the Purple Heart Medal, as 
identified in the veteran's service 
personnel records, should be requested 
from the National Personnel Records 
Center (NPRC).  In any event, the RO 
should ask the NPRC for any confirmation 
that the veteran was awarded the Bronze 
Star Medal in 1978.   

4.  After completion of the above to the 
extent possible, the RO should ascertain 
whether any further development is 
necessary and accomplish such 
accordingly.  The RO also should afford 
the veteran another psychiatric 
examination to determine whether his 
current agoraphobia/panic disorder is 
related to service on the basis of 
incurrence or aggravation.  The claims 
folder will have to be made available to 
the examiner, who must review the entire 
claims folder for evidence of pre-
service, in-service and post-service 
psychiatric problems.  If the RO has 
received additional probative medical 
evidence showing that the veteran 
currently has service-related PTSD, the 
examiner will have to specifically 
address that matter after reviewing the 
entire claims folder.  

5.  Thereafter, the RO should again 
review the record and re-adjudicate the 
issues of entitlement to service 
connection for PTSD and agoraphobia/panic 
disorder.  If any benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


